          Case 2:21-cv-01190-MTM Document 52 Filed 09/16/21 Page 1 of 9



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Goldwater Bank NA,                                 No. CV-21-01190-PHX-MTM
10                    Plaintiff,                         ORDER
11    v.
12    Caliber Home Loans Incorporated, et al.,
13                    Defendants.
14
15            Before the Court is Defendants Amy Waller (“Waller”) and Shelly Farris’s
16   (“Farris”) Motion to Dismiss for Lack of Personal Jurisdiction, filed August 10, 2021 (doc.

17   22). The Court considers the Motion (id.), Plaintiff Goldwater Bank NA’s (“Goldwater”)
18   Response (doc. 41), and Waller and Farris’s Reply (doc. 46). For the reasons discussed

19   herein, the Court does not have personal jurisdiction over Waller and Farris. However, the

20   Court holds its ruling on the Motion in abeyance pending briefing on whether the action
21   against Waller and Farris should be transferred to a court where personal jurisdiction is
22   proper, or whether outright dismissal of Waller and Farris is appropriate.

23   I.       BACKGROUND

24            A.     Parties.

25            Plaintiff Goldwater is an Arizona corporation with its principal place of business in

26   Arizona. Goldwater’s business includes loan origination. (Doc. 1 ¶ 1; Doc. 9-2 ¶ 3).
27   Defendant Caliber Home Loans Inc. (“Caliber”) is a Delaware corporation with its
28   principal place of business in Texas. (Doc. 1 ¶¶ 2–3). Defendants Julia M. Magler
      Case 2:21-cv-01190-MTM Document 52 Filed 09/16/21 Page 2 of 9



 1   (“Magler”), Amy Waller, and Shelly Farris are all Minnesota residents and employees at a
 2   Caliber branch in Minnesota. (Doc. 21-1 ¶¶ 2, 8, 16). Magler is a Mortgage Loan Officer
 3   at Caliber who was previously a Loan Originator at a Goldwater branch in Minnesota from
 4   March 29, 2018 until her voluntary departure on June 11, 2021. (Id. ¶¶ 4, 16). Waller is a
 5   Production Assistant at Caliber; Farris is a Sales Manager (Doc. 22-1 ¶ 4; Doc. 22-2 ¶ 4).
 6          B.     Jurisdiction & Venue.
 7          Goldwater asserts that the Court has subject matter jurisdiction over the action
 8   pursuant to 28 U.S.C. § 1332 because complete diversity of citizenship exists between it
 9   and Defendants and the amount in controversy exceeds $75,000, exclusive of interest and
10   costs. (Doc. 1 ¶ 11). Goldwater asserts that the Court has personal jurisdiction over the
11   parties to the action. (Id. ¶ 10). Goldwater asserts that venue in the District of Arizona is
12   proper based on the foregoing. (Id.).
13          C.     Goldwater’s Claims.
14          Goldwater asserts that it has developed or generated “various trade secrets,
15   confidential information, and other material information of significant commercial value,
16   including ….. [its] business practices, protocols, clients, pricing schemes, sales leads[,] and
17   proprietary interfacing.” (Doc. 9-2 ¶ 5).
18          According to Goldwater, Magler had access to Goldwater’s “Confidential
19   Information,” including its “business methods, leads, loan programs, advertising programs,
20   referral sources, marketing sources, software, technology, investor lists, customer lists,
21   customer information, products, and Goldwater documentation.” (Id. ¶ 12). Goldwater
22   alleges that Magler’s Employment Agreement (Id. ¶ 13; see Doc. 9-3, Ex. B, at 10–19
23   [“Employment Agreement”]) included an acknowledgment that Confidential Information
24   was the property of Goldwater and a requirement that Magler maintain its secrecy, use it
25   solely for the benefit of Goldwater, and return it to Goldwater upon termination of
26   employment. (Doc. 9-3, Ex. B, at 16, Art. 5, §§ 1–2). Goldwater alleges that Magler agreed
27   that all leads and loans in process were property of Goldwater and that she would not “take
28   any action to divert such loans to a competitor or away from [Goldwater].” (Id. at 16–17,


                                                  -2-
       Case 2:21-cv-01190-MTM Document 52 Filed 09/16/21 Page 3 of 9



 1   Art. 5, § 3).     Further, Goldwater alleges Magler agreed to show the Employment
 2   Agreement to any subsequent employer that she works with within 12 months of
 3   terminating employment with Goldwater. (Id. at 17, Art. 5, § 6).
 4          According to Goldwater, in the weeks preceding her departure from Goldwater on
 5   June 11, 2021, Magler sent Goldwater loan applicant information to Farris and Waller at
 6   Caliber. (Doc. 9-2 ¶ 15). Specifically, Goldwater alleges that on May 26, 2021, Magler
 7   emailed Farris and Waller a list of six applicant files that she would be “submitting” to
 8   Caliber and stated that she would be sending “full packages on all submissions.” (Doc. 9-
 9   3, Ex. D, at 27–30). Goldwater alleges that between May 27, 2021 and May 31, 2021,
10   Magler submitted six loan applications using Caliber’s online portal. (Doc. 9-3, Ex. F, at
11   51–62). Goldwater asserts that on at least two occasions, Farris and Waller specifically
12   requested such documents. (Id. at 35 [5/26/2021: Farris requested an applicant’s “full
13   name, address they are buying, loan type, purchase price and loan amount”], 48 [6/8/2021:
14   Waller requested an applicant’s tax returns].
15          On July 8, 2021, Goldwater brought the instant action against Caliber, Magler,
16   Farris, and Waller, alleging eight claims for relief: (1) tortious interference with contract;
17   (2) tortious interference with prospective economic advantage; (3) misappropriation of
18   trade secrets; (4) breach of employment agreement; (5) injunctive relief in the form of a
19   TRO, preliminary injunction, and permanent injunction; (6) breach of good faith and fair
20   dealing; (7) breach of fiduciary duty; and (8) aiding and abetting breach of fiduciary duty.
21   (Doc. 1 ¶¶ 33–84). Goldwater seeks actual damages in an amount to be proven at trial but
22   in excess of $75,000.00, as well as punitive damages and injunctive relief. (Id. at 17).
23   II.    MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
24          A.       Arguments.
25          Waller and Farris move to dismiss the claims against them for lack of personal
26   jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2). (Doc. 22).
27          Waller and Farris filed declarations stating that they are both “lifelong” citizens of
28   Minnesota and have never lived, worked, or transacted business in Arizona. (Doc. 22-1 ¶¶


                                                 -3-
      Case 2:21-cv-01190-MTM Document 52 Filed 09/16/21 Page 4 of 9



 1   2, 6–8; Doc. 22-2 ¶¶ 2, 6–8). Further, they state that they have never worked for or
 2   contracted with Goldwater, and all of the loans that Magler allegedly misappropriated
 3   involved borrowers and property in Minnesota or Florida. (Doc. 22-1 ¶¶ 9–11; Doc. 22-2
 4   ¶¶ 9–11).
 5           The Complaint alleges that both Waller and Farris are citizens of Minnesota and
 6   agents of Caliber for purposes of establishing subject matter jurisdiction under 28 U.S.C.
 7   § 1332. (Id. ¶¶ 6–8, 11). In response to the Motion asserting that this Court lacks personal
 8   jurisdiction over Waller and Farris, Goldwater argues that Waller and Farris “purposefully
 9   directed their activities at Arizona” and the alleged harm resulting from those activities was
10   felt by Goldwater in Arizona. (Doc. 41 at 6). (Id. at 9–12).
11          B.     Applicable Law.
12          “Personal jurisdiction over a nonresident defendant is proper if permitted by a
13   state’s long-arm statute and if the exercise of that jurisdiction does not violate federal due
14   process.” In re Western States Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 741 (9th
15   Cir. 2013). Arizona’s long-arm statute permits the exercise of personal jurisdiction “to the
16   maximum extent permitted by . . . the United States Constitution.” Ariz. R. Civ. P. 4.2(a);
17   see Menken v. Emm, 503 F.3d 1050, 1056 (9th Cir. 2007). The exercise of personal
18   jurisdiction comports with federal due process where the defendant has “‘certain minimum
19   contacts’ with the forum state ‘such that the maintenance of the suit does not offend
20   traditional notions of fair play and substantial justice.’” Picot v. Weston, 780 F.3d 1206,
21   1211 (9th Cir. 2015) (quoting Int’l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945)); see also
22   Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 (1984) (“[A]
23   relationship among the defendant, the forum, and the litigation is the essential foundation
24   of in personam jurisdiction.”) (quotes and citation omitted).
25          “Depending on the strength of those contacts, there are two forms that personal
26   jurisdiction may take: general and specific.” Picot, 780 F.3d at 1211. For general personal
27   jurisdiction, the defendant must have “continuous and systematic” contacts that
28   “approximate physical presence” within the forum state. In re Western, 715 F.3d at 741.


                                                 -4-
      Case 2:21-cv-01190-MTM Document 52 Filed 09/16/21 Page 5 of 9



 1   For specific personal jurisdiction, which Goldwater alleges here, the following three
 2   requirements must be met:
 3
            (1) The non-resident defendant must purposefully direct his activities or
 4          consummate some transaction with the forum or resident thereof; or perform
            some act by which he purposefully avails himself of the privilege of
 5
            conducting activities in the forum, thereby invoking the benefits and
 6          protections of its laws;
            (2) the claim must be one which arises out of or relates to the defendant’s
 7
            forum-related activities; and
 8          (3) the exercise of jurisdiction must comport with fair play and substantial
            justice, i.e.[,] it must be reasonable.
 9
10   Picot, 780 F.3d at 1211 (quotes and citations omitted). The plaintiff bears the burden of
11   proof on the first two prongs. Id. Once the plaintiff has met this burden, the defendant bears
12   the burden at the third prong of setting forth “a compelling case that the presence of some
13   other considerations would render jurisdiction unreasonable.” Burger King Corp. v.
14   Rudzewicz, 471 U.S. 462, 477 (1985); see Picot, 780 F.3d at 1211. For tort claims like the
15   ones at bar, the inquiry at prong one is whether the defendant purposefully “directed his
16   actions at the forum state, even if those actions took place elsewhere.” Picot, 780 F.3d at
17   1212. To establish such, the plaintiff must show that the defendant “(1) committed an
18   intentional act, (2) expressly aimed at the forum state, (3) causing harm that the defendant
19   knows is likely to be suffered in the forum state.” Id. at 1214 (quotes and citations omitted).
20          “Where, as here, a defendant’s motion to dismiss is based on a written record and
21   no evidentiary hearing is held, the plaintiff need only make a prima facie showing of
22   jurisdictional facts.” Picot, 780 F.3d at 1211 (quotes and citations omitted). “For the
23   purposes of deciding whether a prima facie showing has been made, the court resolves all
24   disputed facts in favor of the plaintiff.” In re Western, 715 F.3d at 741.
25          C.     Analysis.
26          Goldwater fails to show that Waller and Farris purposefully directed their actions at
27   Arizona and therefore fails to satisfy prong one of the test for specific personal jurisdiction.
28   At prong one, Goldwater has shown that Waller and Farris committed “intentional” acts,


                                                  -5-
      Case 2:21-cv-01190-MTM Document 52 Filed 09/16/21 Page 6 of 9



 1   namely, the conduct described in Section I(C), supra. See Schwarzenegger v. Fred Martin
 2   Motor Co., 374 F.3d 797, 806 (9th Cir. 2004) (“‘[I]intent’ in the context of the ‘intentional
 3   act’ test [refers] to an intent to perform an actual, physical act in the real world, rather than
 4   an intent to accomplish a result or consequence of that act.”). However, Goldwater has not
 5   shown that those acts were “expressly aimed” at Arizona.
 6          Whether a defendant’s actions were “expressly aimed” at the forum state turns on
 7   “whether the defendant’s conduct connects him to the forum in a meaningful way.” Walden
 8   v. Fiore, 571 U.S. 277, 290 (2014). Here, Goldwater argues that specific personal
 9   jurisdiction is proper in Arizona because it felt the harm of Waller and Farris’s alleged
10   actions in Arizona. (Doc. 41 at 9). Goldwater relies on Mavrix Photo, Inc. v. Brand Techs.,
11   Inc., 647 F.3d 1218, 1227–28 (9th Cir. 2011), where the Ninth Circuit focused on “the
12   forum in which the defendant’s actions were felt, whether or not the actions themselves
13   occurred within the forum” (quotes and citations omitted). In Walden, however, the
14   Supreme Court found that the “proper question” for the expressly-aimed requirement is
15   “not where the plaintiff experienced a particular injury or effect but whether the
16   defendant’s conduct connects him to the forum in a meaningful way.” Walden, 571 U.S. at
17   290 (emphasis added). Walden is directly at odds with the analysis in Mavrix Photo; as a
18   result, Goldwater’s reliance on Mavrix Photo is misplaced, even if the Ninth Circuit has
19   not formally overruled Mavrix Photo. See Miller v. Gammie, 335 F.3d 889, 900 (9th Cir.
20   2003) (holding that prior circuit holdings are “effectively overruled” where “the relevant
21   court of last resort [] undercut the theory or reasoning underlying the prior circuit precedent
22   in such a way that the cases are clearly irreconcilable”).
23          Goldwater asserts that Waller and Farris’s actions were “expressly aimed” at
24   Arizona because they “individually targeted” Goldwater, which they knew to be a resident
25   of Arizona and competitor of Caliber in the consumer mortgage industry. (Doc. 41 at 7–8).
26   Goldwater states that on June 18, 2021, it sent Waller and Farris a Cease-and-Desist Letter
27   and a copy of Magler’s Employment Agreement with Goldwater, “which clearly identified
28   Arizona as the location where the contract was made and would be enforced.” (Id.; see


                                                   -6-
         Case 2:21-cv-01190-MTM Document 52 Filed 09/16/21 Page 7 of 9



 1   Doc. 21-2). Magler also stated that she provided a copy of the Cease-and-Desist letter to
 2   Caliber. (Doc. 21-1 ¶ 18). Goldwater alleges that, despite having received this
 3   correspondence, Waller and Farris “continued to misappropriate Goldwater’s trade secret
 4   and confidential information by closing several loans” brought to Caliber by Magler. (Doc.
 5   41 at 8).
 6           These allegations are insufficient to establish that Waller and Farris’s actions were
 7   “expressly aimed” at Arizona. Plaintiff’s mailing of a copy of the Employment Agreement
 8   to Waller and Farris cannot create personal jurisdiction. See Walden, 571 U.S. at 285
 9   (“[T]he plaintiff cannot be the only link between the defendant and the forum.”); Axiom
10   Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1070 (9th Cir. 2017) (“[W]hile a theory
11   of individualized targeting may remain relevant to the minimum contacts inquiry, it will
12   not, on its own, support the exercise of specific jurisdiction, absent compliance with what
13   Walden requires.”); Picot, 780 F.3d at 1214 (“The proper analysis in tort cases . . . looks to
14   the defendant’s contacts with the forum State itself, not the defendant’s contacts with
15   persons who reside there.”) (quotes and citation omitted).1
16           Applying Walden to the facts of this case, the Court finds no meaningful connection
17   between Arizona and Waller or Farris. See Picot, 780 F.3d at 1215. In Picot, the Ninth
18   Circuit affirmed a district court’s finding that it did not have personal jurisdiction over a
19   defendant because all of the defendant’s alleged misconduct occurred outside of the forum
20   state and without the defendant entering into the forum state, contacting any person in the
21   forum state, or otherwise reaching out to the forum state. 780 F.3d at 1215. Under those
22   facts, the Ninth Circuit concluded that “none of [the defendant’s] challenged conduct had
23   anything to do with [the forum state] itself” and therefore specific personal jurisdiction
24   over that defendant was absent. Id.
25
26   1
             Prior to Walden, an allegation that the defendant targeted the plaintiff and knew the
     plaintiff was a resident of the forum state was sufficient to meet the expressly-aimed
27
     requirement in the Ninth Circuit. See, e.g., Washington Shoe Co. v. A-Z Sporting Goods
28   Inc., 704 F.3d 668, 675 (9th Cir. 2012), abrogation recognized in Axiom Foods, 874 F.3d
     at 1070.

                                                 -7-
         Case 2:21-cv-01190-MTM Document 52 Filed 09/16/21 Page 8 of 9



 1           The facts of the present case are sufficiently similar. All of Waller and Farris’s
 2   communications with Magler giving rise to the claims at bar occurred outside of Arizona
 3   – in Minnesota, where all three reside. (Doc. 22-1 ¶¶ 2, 4; Doc. 22-2 ¶¶ 2, 4; Doc. 21-1 ¶
 4   2). Those communications discussed loans for homes and borrowers located outside of
 5   Arizona – in Minnesota and Florida. (Doc. 22-1 ¶ 11; Doc. 22-2 ¶ 11). The record does not
 6   show that Waller and Farris traveled to Arizona, solicited anyone in Arizona, or otherwise
 7   reached out to Arizona, nor does the record show that any of the allegedly misappropriated
 8   information involved property in Arizona. On the record before the Court, Goldwater has
 9   not shown that Waller or Farris have any meaningful connection to Arizona and therefore
10   fails to show that exercise of personal jurisdiction over them is proper. See Walden, 571
11   U.S. at 290.
12           D.     Conclusion.
13           This Court does not have personal jurisdiction over Waller or Farris. “Where the
14   court determines that it lacks jurisdiction over a matter, it must determine whether the case
15   should be transferred to another district[,] rather than dismissed[,] pursuant to 28 U.S.C.
16   § 1631.” Pfister v. Selling Source, LLC, 931 F. Supp. 2d 1109, 1119 (D. Nev. 2013) (citing
17   Miller v. Hambrick, 905 F.2d 259, 262 (9th Cir. 1990)).2 Section 1631 states, in pertinent
18   part:
19           [Where the] court finds that there is a want of jurisdiction, the court shall, if
             it is in the interest of justice, transfer such action or appeal to any other such
20
             court . . . in which the action or appeal could have been brought at the time
21           it was filed or noticed, and the action or appeal shall proceed as if it had been
             filed in or noticed for the court to which it is transferred on the date upon
22           which it was actually filed in or noticed for the court from which it is
23           transferred.
24   28 U.S.C. § 1631.
25
26   2
           The Court must consider whether transfer is an appropriate remedy, even in the
     absence of a motion for such. See Hambrick, 905 F.2d at 262 (“Although Miller did not
27
     move the district court to transfer the case, we have held that “‘[a] motion to transfer is
28   unnecessary because of the mandatory cast of section 1631’s instructions.’”) (quoting In
     re McCauley, 814 F.2d 1350, 1353 (9th Cir. 1987)).

                                                   -8-
      Case 2:21-cv-01190-MTM Document 52 Filed 09/16/21 Page 9 of 9



 1          Here, it appears that personal jurisdiction over Waller and Farris may be proper in
 2   the District of Minnesota, where the alleged acts occurred. The Court will therefore hold
 3   Waller and Farris’s Motion in abeyance pending briefing from Waller, Farris, and
 4   Goldwater on whether transferring the action against Waller and Farris to the District of
 5   Minnesota is “in the interest of justice” and therefore the appropriate remedy for this
 6   Court’s lack of personal jurisdiction over them. See Jones v. GNC Franchising Inc., 211
 7   F.3d 495, 498–99 (9th Cir. 2000) (providing multiple factors for determining whether a
 8   transfer is “in the interest of justice” under the change-of-venue statute, 28 U.S.C.
 9   § 1404(a)); Lansing v. Feast at Lele, No. CIV. S–08–2287 LKK/DAD, 2009 WL 800228,
10   at *5 n.2 (E.D. Cal. Mar. 25, 2009) (noting that “in the interest of justice” has the same
11   meaning under 28 U.S.C. §§ 1404(a) and 1631); see also Baeta v. Sonchik, 273 F.3d 1261,
12   1264–65 (9th Cir. 2001).
13          IT IS THEREFORE ORDERED holding in abeyance Waller and Farris’s
14   Motion to Dismiss (doc. 22).
15          IT IS FURTHER ORDERED that Goldwater, Waller, and Farris shall file
16   simultaneous briefs of not more than five (5) pages in length on whether the Court should
17   transfer the action against Waller and Farris to another district court in the United States
18   pursuant to 28 U.S.C. § 1631 on or before October 1, 2021.
19          Dated this 16th day of September, 2021.
20
21
22
23
24
25
26
27
28


                                                -9-
